Exhibit 10.01

CONCUR TECHNOLOGIES, INC.

2008 EMPLOYEE STOCK PURCHASE PLAN

1. Establishment of Plan. Concur Technologies, Inc. (the “Company”) proposes to
grant options for purchase of the Company’s Common Stock to eligible employees
of the Company and its Participating Companies (as hereinafter defined) pursuant
to this Employee Stock Purchase Plan (this “Plan”). For purposes of this Plan,
“Parent Corporation” and “Subsidiary” shall have the same meanings as “parent
corporation” and “subsidiary corporation” in Sections 424(e) and 424(f),
respectively, of the Internal Revenue Code of 1986, as amended (the “Code”).
“Participating Companies” are Parent Corporations or Subsidiaries that the Board
of Directors of the Company (the “Board”) designates from time to time as
corporations that shall participate in this Plan. The Company intends this Plan
to qualify as an “employee stock purchase plan” under Section 423 of the Code
(including any amendments to or replacements of such Section), and this Plan
shall be so construed. Any term not expressly defined in this Plan but defined
for purposes of Section 423 of the Code shall have the same definition herein. A
total of 500,000 shares of the Company’s Common Stock is initially reserved for
issuance under this Plan. In addition, on each October 1 (commencing with
October 1, 2009 and ending with October 1, 2017), the aggregate number of shares
of the Company’s Common Stock reserved for issuance under the Plan shall be
increased automatically by a number of shares equal to one percent (1%) of the
total outstanding shares of the Company as of the immediately preceding
September 30; provided that such increase shall in no event exceed 500,000
shares per year. Such number shall be subject to adjustments effected in
accordance with Section 14 of this Plan.

2. Purpose. The purpose of this Plan is to provide eligible employees of the
Company and Participating Companies with a convenient means of acquiring an
equity interest in the Company through payroll deductions, to enhance such
employees’ sense of participation in the affairs of the Company and
Participating Companies, and to provide an incentive for continued employment.

3. Administration. This Plan shall be administered by the Compensation Committee
of the Board (the “Committee”). Subject to the provisions of this Plan and the
limitations of Section 423 of the Code or any successor provision in the Code,
all questions of interpretation or application of this Plan shall be determined
by the Committee and its decisions shall be final and binding upon all
participants. Members of the Committee shall receive no compensation for their
services in connection with the administration of this Plan, other than standard
fees as established from time to time by the Board for services rendered by
Board members serving on Board committees. All expenses incurred in connection
with the administration of this Plan shall be paid by the Company.

4. Eligibility. Any employee of the Company or the Participating Companies is
eligible to participate in an Offering Period (as hereinafter defined) under
this Plan except the following:

(a) employees who are not employed by the Company or a Participating Company
(10) days before the beginning of such Offering Period;

(b) employees who are customarily employed for twenty (20) hours or less per
week;



--------------------------------------------------------------------------------

(c) employees who are customarily employed for five (5) months or less in a
calendar year;

(d) employees who, together with any other person whose stock would be
attributed to such employee pursuant to Section 424(d) of the Code, own stock or
hold options to purchase stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Company or any of
its Participating Companies or who, as a result of being granted an option under
this Plan with respect to such Offering Period, would own stock or hold options
to purchase stock possessing five percent (5%) or more of the total combined
voting power or value of all classes of stock of the Company or any of its
Participating Companies; and

(e) individuals who provide services to the Company or any of its Participating
Companies as independent contractors who are reclassified as common law
employees for any reason except for federal income and employment tax purposes.

5. Offering Dates. The offering periods of this Plan (each, an “Offering
Period”) generally shall be of three (3) months duration commencing on
February 1 (excluding February 1, 2009) May 1, August 1, and November 1 of each
year and ending on the business day immediately preceding the start of the next
Offering Period. The first such Offering Period under the preceding sentence
shall commence on May 1, 2009. An Offering Period shall also commence on the
later of the date this Plan is adopted by the Board and November 26, 2008 (the
“Initial Offering Period”). The Initial Offering Period shall end on April 30,
2009. Each Offering Period shall consist of one (1) purchase period (a “Purchase
Period”) during which payroll deductions of the participants are accumulated
under this Plan. The first business day of each Offering Period is referred to
as the “Offering Date”. The last business day of each Purchase Period is
referred to as the “Purchase Date”. The Committee shall have the power to change
the duration of subsequent Offering Periods in its sole discretion, but no
Offering Period shall be longer than twenty-seven (27) months unless permitted
under Section 423 of the Code.

6. Participation in this Plan. Eligible employees may become participants in an
Offering Period under this Plan on that Offering Period’s Offering Date after
satisfying the eligibility requirements by delivering a subscription agreement
to the Company’s treasury department (the “Treasury Department”) not later than
five (5) days before such Offering Date. Notwithstanding the foregoing, the
Committee may set a later time for filing the subscription agreement authorizing
payroll deductions for all eligible employees with respect to a given Offering
Period. An eligible employee who does not deliver a subscription agreement to
the Treasury Department by such date after becoming eligible to participate in
such Offering Period shall not participate in that Offering Period or any
subsequent Offering Period unless such employee enrolls in this Plan by filing a
subscription agreement with the Treasury Department not later than five (5) days
preceding a subsequent Offering Date. Once an employee becomes a participant in
an Offering Period, such employee will automatically participate in the
immediately succeeding Offering Period unless the employee withdraws or is
deemed to withdraw from this Plan or terminates further participation in the
Offering Period as set forth in Section 11 below. Such participant is not
required to file any additional subscription agreement in order to continue
participation in this Plan. An eligible employee may not participate in more
than one Offering Period at a time. Notwithstanding the foregoing, for the
Initial Offering Period all eligible employees shall automatically be enrolled,
with the opportunity to elect contribution percentages and to withdraw as
provided in the Plan.

7. Grant of Option. On the Offering Date of each Offering Period each eligible
employee who is enrolled in this Plan with respect to such Offering Period will
receive a grant (as of the Offering Date) by the Company to such employee of an
option to purchase on the Purchase Date up to that number of shares of Common
Stock of the Company determined by dividing (a) the amount accumulated in such
employee’s payroll deduction account during such



--------------------------------------------------------------------------------

Purchase Period by (b) ninety-five percent (95%) of the fair market value of a
share of the Company’s Common Stock on the Purchase Date (but in no event less
than the par value of a share of the Company’s Common Stock), provided, however,
that the number of shares of the Company’s Common Stock subject to any option
granted pursuant to this Plan shall not exceed the lesser of (x) the maximum
number of shares set by the Committee pursuant to Section 10(c) below with
respect to the applicable Purchase Date, or (y) the maximum number of shares
which may be purchased pursuant to Section 10(b) below with respect to the
applicable Purchase Date. The fair market value of a share of the Company’s
Common Stock shall be determined as provided in Section 8 below.

8. Purchase Price. The purchase price per share at which a share of Common Stock
will be sold in any Offering Period shall be ninety-five percent (95%) of the
fair market value on the Purchase Date. For purposes of this Plan, the term
“Fair Market Value” means, as of any date, the value of a share of the Company’s
Common Stock determined as follows:

 

  (a) if such Common Stock is publicly traded and is then listed on a national
securities exchange, its closing price on the date of determination on the
principal national securities exchange on which the Common Stock is listed or
admitted to trading as reported in The Wall Street Journal;

 

  (b) if such Common Stock is publicly traded but is not listed or admitted to
trading on a national securities exchange, the average of the closing bid and
asked prices on the date of determination as reported in The Wall Street
Journal; or

 

  (c) if none of the foregoing is applicable, by the Board in good faith.

9. Payment Of Purchase Price; Changes In Payroll Deductions; Issuance Of Shares.

(a) The purchase price of the shares is accumulated by regular payroll
deductions made during each Offering Period. The deductions are made as a
percentage of the participant’s compensation in one percent (1%) increments not
less than two percent (2%), nor greater than fifteen percent (15%) or such lower
limit set by the Committee. Compensation shall mean all W-2 cash compensation,
including, but not limited to, base salary, wages, commissions, overtime, shift
premiums and bonuses, plus draws against commissions, provided, however, that
for purposes of determining a participant’s compensation, any election by such
participant to reduce his or her regular cash remuneration under Sections 125 or
401(k) of the Code shall be treated as if the participant did not make such
election. Payroll deductions shall commence on the first payday of the Offering
Period and shall continue to the end of the Offering Period unless sooner
altered or terminated as provided in this Plan. Notwithstanding the foregoing,
with respect to the Initial Offering Period contributions shall not commence
with respect to a participant until the date on which an effective registration
statement for shares reserved under the Plan is on file with the SEC. For any
Offering Period, but subject to Section 19 of the Plan and the requirements of
Section 423 of the Code, the Company may, but need not, permit all participants
to also make contributions by check, by such uniformly applied deadline as the
Company shall announce at the time.

(b) A participant may increase or decrease the rate of payroll deductions during
an Offering Period by filing with the Treasury Department a new authorization
for payroll deductions, in which case the new rate shall become effective for
the next payroll period commencing more than fifteen (15) days after the
Treasury Department’s receipt of the authorization and shall continue for the
remainder of the Offering Period unless changed as described below. Such change
in the rate of payroll deductions may be made at any time during an Offering
Period, but



--------------------------------------------------------------------------------

not more than one (1) change may be made effective during any Purchase Period. A
participant may increase or decrease the rate of payroll deductions for any
subsequent Offering Period by filing with the Treasury Department a new
authorization for payroll deductions not later than fifteen (15) days before the
beginning of such Offering Period.

(c) A participant may reduce his or her payroll deduction percentage to zero
during an Offering Period by filing with the Treasury Department a request for
cessation of payroll deductions. Such reduction shall be effective beginning
with the next payroll period commencing more than fifteen (15) days after the
Treasury Department’s receipt of the request and no further payroll deductions
will be made for the duration of the Offering Period. Payroll deductions
credited to the participant’s account prior to the effective date of the request
shall be used to purchase shares of Common Stock of the Company in accordance
with Section (e) below. A participant may not resume making payroll deductions
during the Offering Period in which he or she reduced his or her payroll
deductions to zero.

(d) All contributions made for a participant are credited to his or her account
under this Plan and are deposited with the general funds of the Company. No
interest accrues on the contributions. All contributions received or held by the
Company may be used by the Company for any corporate purpose, and the Company
shall not be obligated to segregate such contributions.

(e) On each Purchase Date, so long as this Plan remains in effect and provided
that the participant has not submitted a signed and completed withdrawal form
before that date which notifies the Company that the participant wishes to
withdraw from that Offering Period under this Plan and have all contributions
accumulated in the account maintained on behalf of the participant as of that
date returned to the participant, the Company shall apply the funds then in the
participant’s account to the purchase of whole shares of Common Stock reserved
under the option granted to such participant with respect to the Offering Period
to the extent that such option is exercisable on the Purchase Date. The purchase
price per share shall be as specified in Section 8 of this Plan. Any cash
remaining in a participant’s account after such purchase of shares shall be
refunded to such participant in cash, without interest; provided, however that
any amount remaining in such participant’s account on a Purchase Date which is
less than the amount necessary to purchase a full share of Common Stock of the
Company shall be carried forward, without interest, into the next Purchase
Period or Offering Period, as the case may be. In the event that this Plan has
been over-subscribed, all funds not used to purchase shares on the Purchase Date
shall be returned to the participant, without interest. No Common Stock shall be
purchased on a Purchase Date on behalf of any employee whose participation in
this Plan has terminated prior to such Purchase Date.

(f) As promptly as practicable after the Purchase Date, the Company shall issue
shares for the participant’s benefit representing the shares purchased upon
exercise of his or her option.

(g) During a participant’s lifetime, his or her option to purchase shares
hereunder is exercisable only by him or her. The participant will have no
interest or voting right in shares covered by his or her option until such
option has been exercised.

10. Limitations on Shares to be Purchased.

(a) No participant shall be entitled to purchase stock under this Plan at a rate
which, when aggregated with his or her rights to purchase stock under all other
employee stock purchase plans of the Company or any Subsidiary, exceeds $25,000
in fair market value, determined as of the Offering Date (or such other limit as
may be imposed by the Code) for each calendar year in which the employee
participates in this Plan. The Company shall automatically



--------------------------------------------------------------------------------

suspend the payroll deductions of any participant as necessary to enforce such
limit provided that when the Company automatically resumes such payroll
deductions, the Company must apply the rate in effect immediately prior to such
suspension.

(b) On any single Purchase Date, a participant may not purchase more than two
hundred percent (200%) of the number of shares such participant could have
purchased if the purchase price were ninety-five percent (95%) of the fair
market value of a share of the Company’s Common Stock on the Offering Date.

(c) No participant shall be entitled to purchase more than the Maximum Share
Amount (as defined below) on any single Purchase Date. Not less than thirty
(30) days prior to the commencement of any Offering Period, the Committee may,
in its sole discretion, set a maximum number of shares which may be purchased by
any employee at any single Purchase Date (hereinafter the “Maximum Share
Amount”). Until otherwise determined by the Committee, there shall be no Maximum
Share Amount. In no event shall the Maximum Share Amount exceed the amounts
permitted under Section 10(b) above. If a new Maximum Share Amount is set, then
all participants must be notified of such Maximum Share Amount prior to the
commencement of the next Offering Period. The Maximum Share Amount shall
continue to apply with respect to all succeeding Purchase Dates and Offering
Periods unless revised by the Committee as set forth above.

(d) If the number of shares to be purchased on a Purchase Date by all employees
participating in this Plan exceeds the number of shares then available for
issuance under this Plan, then the Company will make a pro rata allocation of
the remaining shares in as uniform a manner as shall be reasonably practicable
and as the Committee shall determine to be equitable. In such event, the Company
shall give written notice of such reduction of the number of shares to be
purchased under a participant’s option to each participant affected.

(e) Any contributions accumulated in a participant’s account which are not used
to purchase stock due to the limitations in this Section 10 shall be returned to
the participant as soon as practicable after the end of the applicable Purchase
Period, without interest.

11. Withdrawal.

(a) Each participant may withdraw from an Offering Period under this Plan by
signing and delivering to the Treasury Department a written notice to that
effect on a form provided for such purpose. Such withdrawal may be elected at
any time at least fifteen (15) days prior to the end of an Offering Period.

(b) Upon withdrawal from this Plan, the accumulated contributions shall be
returned to the withdrawn participant, without interest, and his or her interest
in this Plan shall terminate. In the event a participant voluntarily elects to
withdraw from this Plan, he or she may not resume his or her participation in
this Plan during the same Offering Period, but he or she may participate in any
Offering Period under this Plan which commences on a date subsequent to such
withdrawal by filing a new authorization for payroll deductions in the same
manner as set forth in Section 6 above for initial participation in this Plan.

12. Termination of Employment. Termination of a participant’s employment for any
reason, including retirement, death or the failure of a participant to remain an
eligible employee of the Company or of a Participating Company, immediately
terminates his or her participation in this Plan. In such event, the
contributions credited to the participant’s account will be returned to him or
her or, in the case of his or her death, to his or her legal representative,
without interest. For purposes of this Section 12, an employee will not be
deemed to have terminated employment or failed to remain in the continuous
employ of the Company or of a Participating Company in the



--------------------------------------------------------------------------------

case of sick leave, military leave, or any other leave of absence approved by
the Board; provided that such leave is for a period of not more than ninety
(90) days or reemployment upon the expiration of such leave is guaranteed by
contract or statute.

13. Return of Contributions. In the event a participant’s interest in this Plan
is terminated by withdrawal, termination of employment or otherwise, or in the
event this Plan is terminated by the Board, the Company shall deliver to the
participant all contributions credited to such participant’s account. No
interest shall accrue on the contributions of a participant in this Plan.

14. Capital Changes. Subject to any required action by the stockholders of the
Company, the number of shares of Common Stock covered by each option under this
Plan which has not yet been exercised and the number of shares of Common Stock
which have been authorized for issuance under this Plan but have not yet been
placed under option (collectively, the “Reserves”), as well as the price per
share of Common Stock covered by each option under this Plan which has not yet
been exercised, shall be proportionately adjusted for any increase or decrease
in the number of issued and outstanding shares of Common Stock of the Company
resulting from a stock split or the payment of a stock dividend (but only on the
Common Stock) or any other increase or decrease in the number of issued and
outstanding shares of Common Stock effected without receipt of any consideration
by the Company; provided, however, that conversion of any convertible securities
of the Company shall not be deemed to have been “effected without receipt of
consideration”. Such adjustment shall be made by the Committee, whose
determination shall be final, binding and conclusive. Except as expressly
provided herein, no issue by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of shares of Common Stock subject to an option.

In the event of the proposed dissolution or liquidation of the Company, the
Offering Period will terminate immediately prior to the consummation of such
proposed action, unless otherwise provided by the Committee. The Committee may,
in the exercise of its sole discretion in such instances, declare that this Plan
shall terminate as of a date fixed by the Committee and give each participant
the right to purchase shares under this Plan prior to such termination. In the
event of (i) a merger or consolidation in which the Company is not the surviving
corporation (other than a merger or consolidation with a wholly-owned
subsidiary, a reincorporation of the Company in a different jurisdiction, or
other transaction in which there is no substantial change in the stockholders of
the Company or their relative stock holdings and the options under this Plan are
assumed, converted or replaced by the successor corporation, which assumption
will be binding on all participants), (ii) a merger in which the Company is the
surviving corporation but after which the stockholders of the Company
immediately prior to such merger (other than any stockholder that merges, or
which owns or controls another corporation that merges, with the Company in such
merger) cease to own their shares or other equity interest in the Company,
(iii) the sale of all or substantially all of the assets of the Company or
(iv) the acquisition, sale, or transfer of more than 50% of the outstanding
shares of the Company by tender offer or similar transaction, the Plan will
continue with regard to Offering Periods that commenced prior to the closing of
the proposed transaction and shares will be purchased based on the Fair Market
Value of the surviving corporation’s stock on each Purchase Date, except the
Committee may, in the exercise of its sole discretion in such instances, declare
that this Plan shall terminate as of the day prior to the day on which such
transaction is consummated and such day shall be the Purchase Date under all
then-ongoing Offering Periods.

The Committee may, if it so determines in the exercise of its sole discretion,
also make provision for adjusting the Reserves, as well as the price per share
of Common Stock covered by each outstanding option, in the event that the
Company effects one or more reorganizations, recapitalizations, rights offerings
or other increases or reductions of shares of its outstanding Common Stock, or
in the event of the Company being consolidated with or merged into any other
corporation.



--------------------------------------------------------------------------------

15. Nonassignability. Neither contributions credited to a participant’s account
nor any rights with regard to the exercise of an option or to receive shares
under this Plan may be assigned, transferred, pledged or otherwise disposed of
in any way (other than by will, the laws of descent and distribution or as
provided in Section 22 below) by the participant. Any such attempt at
assignment, transfer, pledge or other disposition shall be void and without
effect.

16. Reports. Individual accounts will be maintained for each participant in this
Plan. Each participant shall receive promptly after the end of each Purchase
Period a report of his or her account setting forth the total contributions
accumulated, the number of shares purchased, the per share price thereof and the
remaining cash balance, if any, carried forward to the next Purchase Period or
Offering Period, as the case may be.

17. Notice of Disposition. Each participant shall notify the Company in writing
if the participant disposes of any of the shares purchased in any Offering
Period pursuant to this Plan if such disposition occurs within two (2) years
from the Offering Date (the “Notice Period”). The Company may, at any time
during the Notice Period, place a legend or legends on any certificate
representing shares acquired pursuant to this Plan requesting the Company’s
transfer agent to notify the Company of any transfer of the shares. The
obligation of the participant to provide such notice shall continue
notwithstanding the placement of any such legend on the certificates.

18. No Rights to Continued Employment. Neither this Plan nor the grant of any
option hereunder shall confer any right on any employee to remain in the employ
of the Company or any Participating Company, or restrict the right of the
Company or any Participating Company to terminate such employee’s employment.

19. Equal Rights And Privileges. All eligible employees shall have equal rights
and privileges with respect to this Plan so that this Plan qualifies as an
“employee stock purchase plan” within the meaning of Section 423 or any
successor provision of the Code and the related regulations. Any provision of
this Plan which is inconsistent with Section 423 or any successor provision of
the Code shall, without further act or amendment by the Company, the Committee
or the Board, be reformed to comply with the requirements of Section 423. This
Section 19 shall take precedence over all other provisions in this Plan.

20. Notices. All notices or other communications by a participant to the Company
under or in connection with this Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.

21. Term; Stockholder Approval. After this Plan is adopted by the Board, this
Plan shall be approved by the stockholders of the Company, in any manner
permitted by applicable corporate law, within twelve (12) months before or after
the date this Plan is adopted by the Board. No purchase of shares pursuant to
this Plan shall occur prior to such stockholder approval. This Plan shall
continue until the earlier to occur of (a) termination of this Plan by the Board
(which termination may be effected by the Board at any time), or (b) issuance of
all of the shares of Common Stock reserved for issuance under this Plan.

22. Designation of Beneficiary.

(a) A participant may file a written designation of a beneficiary who is to
receive any shares and cash, if any, from the participant’s account under this
Plan in the event of such participant’s death subsequent to the end of a
Purchase Period but prior to delivery to him of such



--------------------------------------------------------------------------------

shares and cash. In addition, a participant may file a written designation of a
beneficiary who is to receive any cash from the participant’s account under this
Plan in the event of such participant’s death prior to a Purchase Date.

(b) Such designation of beneficiary may be changed by the participant at any
time by written notice. In the event of the death of a participant and in the
absence of a beneficiary validly designated under this Plan who is living at the
time of such participant’s death, the Company shall deliver such shares or cash
to the executor or administrator of the estate of the participant, or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its discretion, may deliver such shares or cash to the spouse or
to any one or more dependents or relatives of the participant, or if no spouse,
dependent or relative is known to the Company, then to such other person as the
Company may designate.

23. Conditions Upon Issuance of Shares; Limitation on Sale of Shares. Shares
shall not be issued with respect to an option unless the exercise of such option
and the issuance and delivery of such shares pursuant thereto shall comply with
all applicable provisions of law, domestic or foreign, including, without
limitation, the Securities Act of 1933, as amended, the Securities Exchange Act
of 1934, as amended, the rules and regulations promulgated thereunder, and the
requirements of any stock exchange or automated quotation system upon which the
shares may then be listed, and shall be further subject to the approval of
counsel for the Company with respect to such compliance.

24. Applicable Law. The Plan shall be governed by the substantive laws
(excluding the conflict of laws rules) of the State of Washington.

25. Amendment or Termination of this Plan. The Board may at any time amend,
terminate or extend the term of this Plan, except that any such termination
cannot affect options previously granted under this Plan, nor may any amendment
make any change in an option previously granted which would adversely affect the
right of any participant, nor may any amendment be made without approval of the
stockholders of the Company obtained in accordance with Section 21 above within
twelve (12) months of the adoption of such amendment (or earlier if required by
Section 21) if such amendment would:

(a) increase the number of shares that may be issued under this Plan; or

(b) change the designation of the employees (or class of employees) eligible for
participation in this Plan.

Notwithstanding the foregoing, the Board may make such amendments to the Plan as
the Board determines to be advisable, if the continuation of the Plan or any
Offering Period would result in financial accounting treatment for the Plan that
is different from the financial accounting treatment in effect on the date this
Plan is adopted by the Board.